Citation Nr: 0940711	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the abdomen (other than injury to 
Muscle Group XIX and scars), status post-operative resection 
of the large intestine with a history of a colostomy, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of injury to Muscle Group XIX, currently rated as 10 percent 
disabling.

3.  Entitlement to increased (compensable) ratings for 
residual gunshot wound scars of the left arm, right chest, 
left flank, and left iliac crest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The Board notes, 
however, that in October 1987, the Veteran filed a claim for 
an increased rating for the residuals of a gunshot wound to 
the abdomen.  In December 1988, the RO notified the Veteran 
that his claim was denied.  The Board construes a document 
dated May 31, 1989, as a Notice of Disagreement (NOD) to that 
decision.  See 38 C.F.R. § 20.201 (2009); Gallegos v. 
Principi, 283 F.3d 1309, 1312-13, 1318 (Fed. Cir. 2002).  
While the document in question is not date stamped, it is 
dated within one year of the December 1988 RO decision and 
the date is consistent with the other documents as they 
sequentially appear in the claims file before and after that 
date.  Thus, it is a timely NOD.  See 38 C.F.R. § 20.302.  In 
this regard, it is pertinent to note that Congress has 
created the Veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  The VA has a duty to fully and 
sympathetically develop a claimant's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

In view of the foregoing, the Board finds that the claim for 
a rating in excess of 10 percent for the residuals of a 
gunshot wound to the abdomen is currently in appellate 
status.  Since the Veteran was not furnished with a Statement 
of the Case (SOC) until August 2002, the Veteran's claim for 
a rating in excess of 10 percent for his residuals of a 
gunshot wound to the abdomen has been pending since October 
1987.

In the Veteran's substantive appeal (VA Form 9), dated in 
October 2002, the Veteran indicated that he desired a hearing 
before a member of the Board at the RO.  However, by 
correspondence from the Veteran to the RO, received in 
November 2002, the Veteran withdrew his request for a Travel 
Board hearing and requested that his case be forwarded to the 
Board.

In March 2008, the Board granted the Veteran's claim for a 
separate 10 percent rating for an injury to muscle group XIX, 
but indicated that the Appeals Management Center would need 
to review the file to determine if the Veteran was entitled 
to a rating greater than 10 percent.  In addition, in its 
opinion, the Board noted that, in a January 2008 letter, the 
Veteran stated that the wounds to his abdomen, left arm, 
right chest, left flank, and left iliac crest were "not [his] 
appeal."  As such, the Board remanded the claims then on 
appeal, requesting the Appeals Management Center (AMC) to: 
write to the Veteran and ask if he wanted to withdraw his 
claims for entitlement to an evaluation in excess of 10 
percent for the residuals of a gunshot wound of the abdomen 
(aside from residuals of an injury to muscle group XIX), 
status post-operative colostomy and resection of the large 
intestine, and entitlement to an increased (compensable) 
evaluation for the residuals of gunshot wounds of the left 
arm, right chest, left flank, and left iliac crest; ensure 
compliance with all notification action required by 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); and 
review and re-adjudicate the issue(s) on appeal.  The record 
indicates that, in a March 2009 conversation with the AMC, 
the Veteran stated that he wished to continue this appeal 
regarding all issues.  Having completed all other required 
directives, in April 2009, the RO issued a rating decision, 
denying the Veteran's implied claim for an increased 
evaluation for the residuals of injury to muscle group XIX, 
currently rated as 10 percent disabling.  In April 2009, the 
AMC also issued a Supplemental Statement of the Case (SSOC), 
denying the Veteran's claims for entitlement to an evaluation 
in excess of 10 percent for residuals of a gunshot wound of 
the abdomen (aside from injury to muscle group XIX) with 
status post-operative colostomy and resection of the large 
intestine; and entitlement to an increased (compensable) 
evaluation for the residuals of gunshot wounds of the left 
arm, right chest, left flank, and left iliac crest.  After 
the issuance of the April 2009 rating decision and SSOC, the 
AMC returned the issues to the Board.  As such, the Board 
finds that the provisions of the Board's March 2008 remand 
have been complied with sufficiently and will now proceed 
with its review of the appeal.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).

By a January 2003 rating action, the RO concluded that a 
clear and unmistakable error was found in the evaluation of 
the residuals of a gunshot wound of the left thigh, and a 
retroactive increased evaluation to 10 percent disabling was 
established from April 27, 1982.  In March 2003, the Veteran 
filed an NOD and disagreed with the evaluation assigned to 
his service-connected left thigh disability. An SOC was 
issued in December 2003.  There is no indication from the 
information of record that the Veteran filed a substantive 
appeal.  Inasmuch as the RO has not taken any action to 
indicate to the Veteran that the issue remains on appeal and 
it took steps to close the appeal (see certification of 
Appeal [VA Form 8]), the requirement that there be a 
substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. 
App. 37 (2009).  Neither the Veteran nor his representative 
has contended otherwise.  Accordingly, the issue of 
entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left leg (thigh) is not before the 
Board for appellate consideration.  Nevertheless, in November 
2004, and numerous times since, the Veteran requested that 
his service-connected left thigh disability be reevaluated 
for a higher rating and his representative indicated at one 
point that the decision to deny a rating in excess of 10 
percent was clearly and unmistakably erroneous.  As of this 
date, the issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.

The Board finds that the evidence raises a separate claim for 
neurological damage of the left leg secondary to service-
connected gunshot wounds.  The Board notes that the evidence 
contains competent medical opinions indicating that the 
Veteran had had a neurological deficit in the left leg, most 
likely due to the gunshot wound to the left thigh.  As such, 
in developing and considering the Veteran's claim for a 
rating in excess of 10 percent for residuals of a gunshot 
wound of the left thigh (see above), the RO must consider 
whether such residuals include any neurological impairment in 
the left leg.

VA treatment records (see, e.g., document dated in October 
2001), show that the Veteran has claimed that that he had not 
worked since August 20, 2001 because of his service-connected 
residuals of multiple gunshot wounds, which raises a claim 
for a total disability rating due to service connected 
disabilities (TDIU).  The Board refers this matter to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The Veteran sustained a gunshot wound of the abdomen 
during service; treatment for residuals of this injury 
included two small bowel resections and one resection of the 
colon with a colostomy; current residuals include 
gastrointestinal symptoms, to include constant gas per 
rectum, intermittent diarrhea, and digestive problems with a 
history of weight loss, which are moderately disabling; the 
preponderance of the evidence is against severe 
gastrointestinal disability due to a gunshot wound; the 
preponderance of the evidence is also against definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss during the period of 
time at issue, due to resection of the small intestine; the 
Veteran has a remote versus recent history of weight loss.

2.  The Veteran's gunshot wound of the abdomen was deeply 
penetrating; in addition to the small and large intestines, 
such injury involved the liver and necessitated a prolonged 
hospitalization; surgery included exploration of the 
retroperitoneum and repair of the liver injury; residuals 
include moderately severe injury to Muscle Group XIX 
(abdomen); the preponderance of the evidence is against 
severe abdominal muscle damage.  

3.  Part of the laparotomy scar on the Veteran's abdomen, 
which is secondary to surgical treatment for his gunshot 
wound to the abdomen, is tender upon palpation.  

4.  The Veteran's gunshot wound scars of the left arm, right 
chest, and left iliac crest are superficial in nature, well 
healed, non-adherent, stable, and are not painful; none of 
these scars present any limitation of function. 

5.  The Veteran sustained a deeply penetrating gunshot wound 
to the left flank; the scar from such injury is apparently 
asymptomatic; however, the nature of the wound and current 
complaints are consistent with moderate, but no more than 
moderate, injury to Muscle Group XX. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
residuals of a gunshot wound to the abdomen, status post-
operative colostomy and resection of the small and large 
intestines, to 20 percent, but no more than 20 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.114, Diagnostic Codes 7238, 7329 (2009).

2.  The criteria for an increased evaluation for residuals of 
a gunshot wound of Muscle Group XIX, to 30 percent, but no 
more than 30 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.56, 4.73, 
Diagnostic Code 5319; 4.118, Diagnostic Codes 7801-7805 
(2009).

3.  The criteria for a separate 10 percent rating, but no 
greater than 10 percent, for a laparotomy scar, status post 
gunshot wound to the abdomen, have been met.  U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, 
Diagnostic Codes 7802, 7803, 7804 (2001) 7801-7805 (2008); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

4.  The criteria for a compensable rating for a gunshot wound 
scar of the left arm, right chest, or left iliac crest have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 7801-7805 (2008).

5.  The criteria for a 10 percent rating for residuals of a 
gunshot wound of the left flank, but no more than 10 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5320; 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a March 2009 notice letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide, and the information required by Dingess.  However, 
this notice was issued after the January 2002 rating decision 
from which the Veteran's claims arise.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, aside from the fact that this 
decision has been overruled in large part by Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Board notes 
that in the March 2009 letter, the AMC advised the Veteran 
regarding the information required by Vazquez.  However, this 
notice was issued after the January 2002 rating decision from 
which the Veteran's claims arise.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the March 
2009 letter, the AMC re-adjudicated the appellant's claims, 
as demonstrated by the April 2009 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  It is 
also pertinent to note that the evidence does not show, nor 
does the Veteran contend, that any notification deficiencies, 
with respect to either timing or content, have resulted in 
prejudice.  The record raises no plausible showing of how the 
essential fairness of the adjudication has been affected.  
Under such circumstances, any error with respect to the 
timing of the notice is harmless.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (explaining the rule for prejudicial 
error).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes the 
service treatment records, the first post-service 
examination, and the Veteran's VA treatment records.  In 
September 1983, October 2001, and November 2006, the RO 
afforded the Veteran VA medical examinations, which were 
thorough in nature.  These evaluations revealed findings that 
are adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide a medical examination or 
opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased Ratings

a.  Factual Background.  The Veteran contends, in essence, 
that his residuals of multiple gunshot wounds are more 
disabling than currently evaluated.  The relevant evidence 
consists of service treatment records, VA treatment records, 
private treatment records, and statements from the Veteran.  

In a December 1981 private treatment record, the examiner 
indicated that the Veteran was admitted to the hospital the 
previous day after being sprayed with gunshot bullets, fired 
by a passing motorist, while he was jogging.  The examiner 
indicated that the Veteran underwent an abdominal laparotomy, 
which demonstrated a penetrating gunshot wound to the liver 
and to the bowel, which had been corrected.  The examiner 
stated that the Veteran had no injuries to the spleen or 
kidney.  Upon physical examination, the examiner noted that 
the Veteran's abdomen was soft and flat, with tenderness 
because of recent laparotomy surgery.  He indicated that the 
Veteran did not exhibit bowel sounds.  The examiner also 
noted that the Veteran had a gunshot wound to the left thigh.  
Peripheral pulses were noted to be excellent.  There was no 
calf tenderness or ankle edema. 

In a December 1981 service treatment record, specifically an 
X-ray report, the examiner, reviewing a supine view of the 
abdomen, noted a left colostomy in place, along with surgical 
sutures in the left lower quadrant; the X-ray examination was 
otherwise within normal limits.  Chest and left knee X-rays 
were normal.  

In a January 1982 VA treatment record, the examiner noted 
that the Veteran underwent a couple of small bowel 
resections, repair of a wound in his stomach, partial 
resection of the colon with a Hartmann procedure of the 
descending colon closing the lower end, and exploration of 
the retroperitoneum, liver injury repaired.  The Veteran 
reported having pain in his left lower leg, abdomen, and 
chest; and atrophy of the left lower leg.  Since discharge 
after initial treatment, the Veteran's weight had dropped 
from 140 pounds to 102 pounds.  Upon physical examination, 
the examiner noted that the Veteran exhibited a long midline 
scar on the abdomen from the xiphoid to the pubis, well-
healed, without infection.  The colostomy site was quite 
narrow, and difficult to dilate with the forefinger before 
the splenic fixture.  The examiner found no abdominal masses, 
tenderness, or rebound.  In conclusion, the examiner stated 
that, aside from descending colostomy, the only residue of 
the Veteran's multiple gunshot wounds was weakness of his 
lower left leg.  (As noted in the above Introduction, the 
left leg injury is not at issue here).  He indicated that the 
Veteran complained of pain mostly in his left leg rather than 
his abdomen.  He indicated pain occasionally in his right 
chest.  X-rays of the abdomen, chest, and thigh showed no 
residual foreign bodies or other abnormalities.  

In a February 1982 VA treatment record, specifically a 
hospital discharge report, the examiner noted that the 
Veteran was treated at a private hospital after being shot 
while on emergency leave.  The private examiners repaired 
penetrating wounds of the stomach, performed two small bowel 
resections, and did exteriorization of his colostomy and a 
splenic fixture of the colon with chest drainage.  The 
examiner indicated that the Veteran was admitted to the VA 
hospital after the Veteran experienced post-operative weight 
loss of thirty-eight pounds.  The examiner noted that the 
Veteran was a frequent visitor to many emergency rooms due to 
narcotics.  The Veteran primarily reported pain in his left 
lower extremity and some disuse atrophy.  (See Introduction, 
above, regarding left lower extremity injury.)  No intra-
abdominal or chest problems were noted, and the Veteran's 
colostomy was reported as functioning.  During his stay in 
the hospital, the examiners placed the Veteran on a high-
caloric diet and he gained a few pounds prior to discharge.  
The examiners indicated that the Veteran was not a good 
candidate for neurosurgery and stated that they did not know 
the cause of his lower extremity pain.  

A VA record of treatments indicated that the colostomy was 
taken down in February 1982.  

In a September 1983 VA medical examination report, the 
Veteran reportedly indicated that he was shot in the left 
arm, chest, abdomen, left hip, and left leg.  The Veteran 
indicated that he was hospitalized for five months after the 
incident.  The Veteran reported feeling no pain in the arms, 
chest, or trunk.  Upon physical examination, the examiner 
noted that the Veteran was not in any apparent distress.  The 
examiner reported some fairly apparent asymmetry between the 
legs with the left thigh smaller than the right, and a 
minimal asymmetry in the legs with the left being very 
slightly smaller than the right in bulk.  Muscle strength 
appeared to be mildly decreased in flexion of the hip, and 
flexion of the leg exhibited a minimal appearance of decrease 
in prominence of the suprapatellar area.  Deep tendon 
reflexes were psysiological in the arms and equal, and the 
left knee jerk was absent compared to brisk right knee jerk.  
Both ankle jerks were brisk and equal.  Sensory examination 
did not seem to bring out any major sensory deficit over the 
left anterior thigh nor the lower medical leg, except for the 
Veteran's report that senses were a little less sharp on the 
left leg than on the right.  Pinprick examination appeared to 
present some dysesthesia of the left tibial crest.  
Cerebellar testing was normal.  The examiner noted: entry and 
exit bullet wounds over the left arm without any evidence of 
loss of tissue or loss of muscle power; a longitudinal well-
healed abdominal scar; minimal scarring over the left buttock 
without loss of tissue; and an entry bullet scar above the 
knee above the medical side of the left thigh with an exit 
wound below the knee laterally.  All scars were well-healed 
without keloid formation or retraction.  The diagnoses 
related to the left lower extremity (diffuse mild atrophy of 
the left leg without specific isolated muscle focal atrophy; 
sapenous nerve injury with mild neuralgia below the knee on 
the left with minimal sensory cutaneous loss in the 
distribution of the saphenous nerve).  

In an April 2001 statement, the Veteran reported that he had 
muscle spasms in his stomach after twice undergoing 
operations in that area and that he also experienced mild 
pain in his left leg.

In an October 2001 VA medical examination report, the Veteran 
reportedly indicated experiencing pain associated with 
weakness and stiffness in the left iliac crest area as well 
as the left flank area and left upper extremity.  The pain 
was associated with weakness, stiffness, locking, fatigue, 
and lack of endurance.  The pain would occur monthly and last 
about one day.  When he experienced the pain, he would have 
difficulty standing.  He denied any constitutional signs of 
arthritis.  He also reported that he still had bullet 
fragments in place.  He stated that, since the shooting 
incident, he had experienced a nervous stomach, causing him 
pain.  He stated that he would have bouts of diarrhea lasting 
one to two days, during which he would have to go to the 
bathroom five to six times per day.  He denied any fistula 
formation.  He stated that he had difficulty moving his left 
arm and left hip.  He also recalled that, since the incident, 
his weight had dropped from 149 pounds to 118.  He stated 
that he would have monthly pain in the center of his stomach, 
lasting one to three minutes, manifested as a sharp, pulling 
sensation.  The pain would spontaneously occur and then 
spontaneously resolve.  He found this pain to be distressing.  
The examiner noted that the Veteran was able to perform basic 
functions of daily living (i.e. climbing stairs; dressing; 
brushing teeth; etc.).  However, in the next sentence, the 
examiner states that the Veteran "reported that he [wa]s 
unable to perform some of these activities due to multiple 
joint aches and pains."  The exact nature of the activities 
that the Veteran claimed that he could not perform is not 
listed in the report.  The Veteran stated that he had not 
worked since August 20, 2001.  (See Introduction, above, 
regarding raised claim for a TDIU.)

Upon physical examination, the examiner noted that the 
Veteran's posture and gait were normal.  The examiner noted a 
large, 24 cm, disfiguring scar on the abdomen from the prior 
laparotomy.  The scar was dark and depressed with evidence of 
adherence.  There was no evidence of drainage, exudates, or 
keloid formation.  The scar was soft and nontender.  At the 
site of the colostomy bag, the examiner reported an 
approximately 4 cm, linear depressed scar in the left lower 
quadrant of the abdomen.  There was no evidence of adherence, 
drainage, exudates, or keloid formation.  He also noted a 1 X 
0.5 cm, mildly dark-appearing, nondisfiguring scar on the 
left flank, at level with the skin.  There was no evidence of 
drainage, exudates, or adherence.  The scar was nontender.  
The examiner additionally reported evidence of an entrance 
wound scar, approximately 2 X 3 mm, and an exit wound scar, 
approximately 3 X 3 mm.  Both were depressed, soft, and 
nontender.  The examiner stated that they were mildly dark-
appearing and round.  There was no evidence of 
hypersensitivity, tenderness, or keloid formation.  The 
examiner did not note the location of the entrance or exit 
wound scars.  Upon examination of the abdomen, the examiner 
reported: no evidence of tenderness, rebound, guarding, or 
masses; bowel sounds were normoactive; and no 
hepatosplenomegaly or masses.  Range of motion testing of the 
left shoulder, elbow, and hip were normal, and not limited by 
pain, fatigue, weakness, lack of endurance, or repetitive 
use.  Chest, left hip, left humerus, and left femur X-rays 
demonstrated no abnormalities.  The diagnosis was status post 
gunshot trauma to the abdomen, left upper extremity and left 
lower extremity, requiring laparotomy, colostomy with 
revision with residual disfiguring scar of the abdomen; 
nondisfiguring scar of the left flank; and nondisfiguring 
scar of the left upper extremity, with well-preserved range 
of motion of the left elbow, left shoulder, and left hip.  
The examiner noted that there was no change in diagnosis from 
the previous examination.  

In a March 2002 statement, the Veteran stated that he had to 
have a temporary colostomy due to his damaged intestines.  He 
stated that he still had plastic wiring in his abdomen area 
and experienced constant gastric problems and a nervous 
stomach.  He indicated that he could only gain two to four 
pounds of weight when such gain was possible.  He stated that 
he could only eat small meals.  If he ate too much, he 
experienced pain on the left side of his body, from his neck 
down to his waist.  He stated that he had an ongoing dull 
pain in his left leg which would increase during cold 
weather.  He also indicated that he had stiffness due to the 
gunshot wound that severed his femoral or sciatic nerve in 
his left leg.  He reported experiencing pain and stiffness in 
his left leg after long periods of standing or excessive 
walking.  He stated that, although doctors could examine him, 
they could not understand his pain unless they had been shot 
themselves.  

In a November 2003 VA medical examination report, the Veteran 
stated that he was shot in the left thigh with the bullet 
exiting just above the medial aspect of the left knee.  The 
Veteran recalled that he did not experience any broken bones, 
but was paralyzed for four to five months during which time 
he could not walk.  He stated that he still had pain in the 
left thigh region with some numbness and tingling just below 
it.  Upon physical examination, the examiner found the 
Veteran's gait and posture to be normal.  Motor strength at 
the upper extremities was normal bilaterally.  A diagnostic 
test of the left hip was negative.  The examiner diagnosed 
mild sensory impairment of the left thigh region involving 
approximate dermatome L4 with lack of left patellar reflex 
associated with gunshot wound.  The examiner further stated 
that the Veteran would have limitations of prolonged 
standing, walking, and climbing due to the condition of his 
left leg.

In a February 2004 VA examination report, the Veteran 
reported that he was shot in the chest, hip, stomach, left 
leg, and left arm.  The gunshot wound to the abdomen produced 
injury to the large intestine that required a colostomy that 
had since been taken down.  He also stated that the injury to 
the left thigh involved a nerve, causing paralysis lasting 
five months.  He indicated that he walked with a permanent 
limp and that he had less strength in his left leg.  The 
Veteran had a through and through injury to the left arm from 
a single bullet.  Destruction was minimal and the Veteran 
experienced no residuals.  The Veteran had gunshot wounds to 
the left iliac crest and chest, which were superficial in 
nature.  The gunshot wound to the left flank was deep 
penetrating.  The Veteran reportedly stated that, after the 
intestinal injury, he has had to use antacids for severe gas 
and a "nervous stomach."  He stated that he had difficulty 
bending forward due to wire sutures in the abdominal scar.  
He also stated that he could not digest food normally, that 
he would only have modest weight gain, and that he had pain 
in his abdomen when he overate.  He stated that he had 
constant gas per rectum and diarrhea once or twice per month.  
He stated that his abdominal stress did not prevent him from 
performing daily activities, but that he lost 24 months from 
work due to his abdominal injuries.  His occupation was 
laborer and his last date of employment was in January 2004.  
(See Introduction, above, regarding a raised claim for a 
TDIU).  

Upon physical examination, the Veteran was 66 inches tall 
without shoes and weighed 127 pounds.  His nutritional status 
was normal.  The examiner noted multiple scars in the 
abdomen.  First, he reported an operative scar measuring 22 
centimeters by 0.3 centimeters.  This scar was depressed and 
hyperpigmented, but was otherwise not significant.  In 
addition, there was an operative scar in the lower portion of 
the left upper quadrant of the abdomen, measuring 4 by 0.5 
centimeters.  This scar was depressed and hyperpigmented, but 
was otherwise not significant.  In the left upper quadrant of 
the abdomen, there was a scar measuring 1.3 by 0.2 
centimeters.  This scar was depressed and hyperpigmented, but 
was otherwise not significant.  In the right anterior 
axillary line at the level of the fourth rib, there was a 
scar measuring 1.1 by 0.4 centimeters.  This scar was 
depressed and hyperpigmented, but was otherwise not 
significant.  At the left ilium, there was a scar measuring 
0.7 by 0.4 centimeters, which was not hypopigmented, 
hyperpigmented, tender, or significant.  In the left lower 
extremity, there was a scar from an exit wound measuring 1.1 
by 0.4 centimeters that was hypopigmented.  Palpation of the 
abdomen revealed tenderness in the lower midline, but there 
were no masses, guarding, or hepatosplenomegaly.  The 
examiner noted good arm strength bilaterally to flexion and 
extension.  Upon examination of the lower extremities, the 
examiner found no signs of abnormal weight bearing.  
Regarding the exit wound scar on the left thigh, the examiner 
found no adherence, intramuscular scarring, adhesion to the 
bone, loss of fascia, muscle substance, or impairment to 
muscle tone.  He also reported finding no entry wound.  
Examination of the muscles in group XV was normal.  There was 
no function affected by the injury.  There was no 
hernination, but there was nerve damage of the peroneal nerve 
on the left.  Upon examination of the left arm, the examiner 
noted a 0.4 by 0.3 centimeter entry wound scar over the 
lateral aspect, proximal to the elbow.  It was level, 
pigmentation was normal, and it was otherwise not 
significant.  The examiner also noted a 0.7 by 0.5 centimeter 
exit wound scar immediately proximal to the antecubital fossa 
on the left.  It was level and was otherwise not significant.  
Measurement and movement of the shoulders was normal.  The 
examiner indicated that DeLuca issues did not apply to the 
shoulders.  Upon examination, the Veteran's elbows were 
normal in every way.  The hips were normal to inspection.  
The left hip showed weakness and lack of endurance, but no 
pain, fatigue or lack of coordination.  Peripheral nerve 
examination revealed neuritis of the left peroneal nerve.  
The Veteran refused to have a left humerus, left hip, or 
chest X-ray.  The examiner found no change in the Veteran's 
condition since the previous VA medical examination.  

In an addendum to the February 2004 VA medical examination, 
the examiner reported that the operative scar measuring 22 
centimeters by 0.3 centimeters was depressed and 
hyperpigmented, without disfiguring, tenderness, ulceration, 
adherence, instability, keloid formation, abnormal texture or 
limitation of motion due to the scar.  Regarding the 4 by 0.5 
centimeters scar in the lower portion of the left upper 
quadrant of the abdomen, he stated that it was depressed and 
hyperpigmented, without disfiguring, tenderness, ulceration, 
adherence, instability, keloid formation, abnormal texture or 
limitation of motion due to the scar.  As for the scar 
measuring 1.3 by 0.2 centimeters on the left upper quadrant 
of the abdomen, he stated that it was depressed and 
hyperpigmented, without disfiguring, tenderness, ulceration, 
adherence, instability, keloid formation, abnormal texture or 
limitation of motion due to the scar.  Regarding the scar 
measuring 1.1 by 0.4 centimeters over the right anterior 
axillary line at the level of the fourth rib, it was 
depressed and hyperpigmented, without disfiguring, 
tenderness, ulceration, adherence, instability, keloid 
formation, abnormal texture or limitation of motion due to 
the scar.  As for the scar measuring 0.7 by 0.4 centimeters 
over the left ilium, it was non-tender, without disfiguring, 
ulceration, adherence, instability, keloid formation, 
abnormal texture or limitation of motion due to the scar.  
Regarding the scar measuring 1.1 by 0.4 centimeters over the 
medial aspect of the left thigh, it was non-tender, without 
disfiguring, ulceration, adherence, instability, keloid 
formation, abnormal texture or limitation of motion due to 
the scar.  Regarding the scar measuring 0.4 by 0.3 
centimeters over the lateral aspect of the left arm proximal 
to the elbow, it was non-tender, without disfiguring, 
ulceration, adherence, instability, keloid formation, hypo or 
hyperpigmentation, abnormal texture or limitation of motion 
due to the scar.  Regarding the scar measuring 0.7 by 0.5 
centimeters over the left arm immediately proximal to the 
antecubital fossa, it was non-tender, without disfiguring, 
ulceration, adherence, instability, keloid formation, hypo or 
hyperpigmentation, abnormal texture or limitation of motion 
due to the scar.  Range of motion of the bilateral shoulders 
and elbows, and right hip were not limited by pain, weakness, 
fatigue, lack of endurance, or incoordination.  Range of 
motion of the left hip was affected by weakness and lack of 
endurance with lack of endurance having the major functional 
impact.  It was not additionally affected by pain, fatigue, 
or incoordination.  In reviewing this information, the 
examiner stated the following diagnoses: status post gunshot 
wound to the left thigh with residuals of scar and neuritis 
of the left peroneal nerve, with range of motion findings 
indicating full motion of the left knee and hip, with 
weakness and lack of endurance on the left hip, decreased 
sensation to pain on the left thigh and leg with intact motor 
function consistent with neuritis of the left peroneal nerve 
and normal gait and posture; status post gunshot wound to the 
left arm with residuals of scars, with normal and full range 
of motion of the left arm and elbow, and normal motor and 
sensory function of the left upper extremity; status post 
gunshot wound left iliac crest with residual of scar; status 
post gunshot wound to the right chest with residual of scar; 
and status post gunshot wound to the abdomen, colostomy and 
resection of the large intestine with residuals of scars, 
heartburn and diarrhea.  He noted that the Veteran's GI 
condition had not caused significant anemia or any 
malnutrition.  

In a January 2006 VA treatment record, specifically a 
neurology study, the examiner stated an EMG study showed 
relatively mild chronic and trace active neuropathic findings 
in the left quadriceps muscle group only, consistent with the 
local gunshot injury to this site many years ago that may or 
may not have minimally impacted the left femoral nerve.  (See 
Introduction, above, regarding claim for a rating in excess 
of 10 percent for residuals of a gunshot wound of the left 
leg.) 

In a November 2006 VA medical examination report, the 
examiner noted that he did not have the claims file to review 
prior to conducting the examination, but was able to consult 
the VA's electronic treatment records.  Reviewing these 
records, the examiner noted that the Veteran was treated for 
a small bowel obstruction in November 2005.  The Veteran 
reportedly stated that his appetite was good.  He denied any 
dysphagia, hemorrhoids, constipation, diarrhea, or nausea.  
He had no history of jaundice, melena, or hematochezia.  He 
had occasional gas with spicy food and occasional abdominal 
pain which was related to eating only.  He stated that if he 
were to eat large meals he would get a pain that would go 
from his shoulder to his lower abdomen, although he did not 
know why this happened.  He indicated that he suffered from 
gastroesophageal reflux disease (GERD).  He denied any muscle 
cramps, joint pain, stiffness, or joint deformities.  The 
examiner noted that the Veteran had been diagnosed with left 
femoral nerve neuropathy.  The Veteran stated that he had a 
burning sensation along the anterior tibialis and stabbing 
pains in the upper thigh.  Occasionally, he noted that his 
entire leg would hurt and he would have mild weakness of the 
left lower extremity.  He stated that he treated his leg 
disorder by keeping the leg warm.  Since having the 
exploratory laparotomy, the Veteran stated that he was unable 
to eat large meals and, therefore, ate small meals three to 
four times per day.  The examiner indicated that the evidence 
in the electronic files contained no indication that the 
small bowel obstruction in November 2005 was in any way 
related to the residuals of the gunshot, but the examiner 
stated that this possibility could not be excluded.  The 
examiner noted that, since the Veteran's hospitalization for 
this problem a year prior, the Veteran had not had any 
similar occurrences.

Upon physical examination, the examiner noted that the 
Veteran's posture was erect and his gait was normal.  The 
examiner noted that there was a 21 cm by 8 mm scar on the 
abdomen.  The distal 5 cm of the scar were mildly tender.  
The proximal 11 cm of the laparotomy scar proximal to the 
umbilicus was partially adherent to the underlying tissue, 
but showed no diminution of function of the abdominal 
musculature.  He noted that the distal scar contained 
surgical staples that might have been causing tenderness.  On 
the left upper extremity, the examiner noted a 4.5 by 1 cm 
horizontal colostomy scar that was not adherent and was 
nontender.  On the Veteran's chest, there was a 1.5 cm by 7 
mm drain scar on the right lateral chest, that was nontender 
and non-adherent to underlying tissue.  There was a bullet 
wound considerably faded with no abnormal color of the skin 
on the right side of the chest measuring 1.5 cm by 0.5 cm.  
The examiner stated that this scar was barely visible, non-
adherent to underlying tissue, and nontender.  Examining the 
left upper extremity, the examiner noted a 1.0 by 0.5 cm 
well-healed flat bullet wound on the distal biceps that was 
non-adherent to underlying tissue.  There was no evidence of 
muscle loss resulting from this gunshot wound.  The examiner 
noted a left upper extremity triceps 1.0 x 0.5 cm entry 
bullet wound non-adherent to underlying tissue without 
underlying tissue loss that was nontender.  Regarding the 
left lower extremity, the examiner noted that the Veteran had 
a 0.5 by 0.5 cm scar on the medial thigh proximal to the 
knee.  It was flat, nontender, non-adherent to underlying 
skin, and normal in color.  On the left anterior thigh, there 
was a bullet entry wound measuring 1.0 by 0.5 cm that was 
flat, non-adherent, nontender, and normal-colored.  There was 
no loss of underlying muscle mass.  On the left iliac crest, 
there was a 1 by 0.5 cm flat, non-adherent, nontender, 
normal-colored scar with no evidence of underlying pathology 
resulting from a gunshot wound.  Upon examination of the 
abdomen, the examiner noted it to be soft with mild 
tenderness at the distal aspect of the laparotomy scar as 
described above.  Bowel sounds were normal and there was no 
hepatosplenomegaly nor any masses found.  The examiner noted 
full strength and range of motion of the upper and lower 
extremities.  He indicated that there was a mild diminution 
of muscle bulk in the left quadriceps as compared with the 
right quadriceps, but that this was barely discernable.  
Reflex testing showed left patellar reflexes to be 1+ and 
right patellar to be 2+.  Achilles reflexes were 2+ 
bilaterally.  Romberg's was negative although the Veteran had 
more difficulty standing on his left leg than his right 
secondary to complaint of pain in the left lower extremity.  
The Veteran was able to squat and rise without difficulty.  
Upon sensory examination, the examiner noted normal pinprick, 
light touch, and vibration in upper and lower extremities.  

A January 2006 X-ray report showed no evidence of acute 
lumbar spine osseous disease.  The examiner's diagnoses were, 
in pertinent part, mild chronic and slight active neuropathic 
findings in the left quadriceps muscles secondary to gunshot 
wound injury, and slightly painful residual laparotomy scars, 
non-disabling.  The examiner's opinions were that the 
Veteran's gunshot wound to the abdomen, status postoperative 
colostomy and resection of the large intestine, had left the 
Veteran with some mild nutritional problems insofar as he 
could not eat normal meals, but had to eat multiple small 
meals during the day.  This, however, did not appear to have 
affected the Veteran adversely in any substantive nutritional 
way.  Due to the residual scar, the Veteran wore clothing 
which would not aggravate the condition.  While this was 
mildly annoying, the examiner indicated that it did not 
present any major problem.  The examiner also stated that 
residuals of the remaining gunshot wounds to the left arm, 
right chest, left iliac crest, and left leg had left him with 
neuropathy.  The examiner indicated that there was no other 
significant sequelae from the gunshot wounds.  In a March 
2007 addendum to the November 2006 VA medical examination 
report, the examiner indicated that he was able to review the 
claims file four months after the examination was completed.  
After reviewing the file, he indicated that there was no 
change in either the examination or the opinions rendered.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

(i).  Scars.

Subsequent to the Veteran filing his claim, the criteria for 
evaluating scars were substantially revised twice.  With 
respect to the changes in the criteria for the rating of the 
spine, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before the VA, the VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, the VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, the VA 
ordinarily should not apply the new provision to the claim. 
If applying the new provision would not produce retroactive 
effects, the VA ordinarily must apply the new provision.  
VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating scars.  The revised 
rating criteria would not produce retroactive effects since 
the revised provisions affect only entitlement to prospective 
benefits.  Accordingly, the VA must evaluate the Veteran's 
service-connected scars under both the former and the current 
scheduler criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114 (2008); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

As noted previously, since the filing of the Veteran's claim, 
the criteria for evaluating skin disabilities have been 
substantially revised, the first changes effective on August 
30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  All 
Diagnostic Codes discussed were or are located in 38 C.F.R. § 
4.118.

Under the rating criteria for scars, effective prior to 
August 30, 2002, superficial and poorly nourished scars with 
repeated ulceration, warranted a 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that were tender and painful on objective 
demonstration, a 10 percent evaluation was warranted under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  Other scars were rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Under the criteria effective August 30, 2002, Diagnostic Code 
7801 provides ratings for scars, other than the head, face, 
or neck, that are deep or that cause limited motion.  Scars 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 
percent disabling.  Scars in an area or areas exceeding 12 
square inches (77 sq. cm.) are rated 20 percent disabling.  
Scars in an area or areas exceeding 72 square inches (465 sq. 
cm.) are rated 30 percent disabling.  Scars in an area or 
areas exceeding 144 square inches (929 sq. cm.) are rated 40 
percent disabling.  Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118 (2008). 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2008). 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118 (2008). 

Substantive changes to the rating criteria for the skin and 
specifically, scars were again made during this appeal.  VA 
has published notice of additional regulatory changes to be 
effective October 23, 2008, for claims received on or after 
that date.  As the current claim was filed prior to October 
23, 2008, these most recent changes to rating scars are not 
applicable to this appeal.  See 73 Fed. Reg. 54708 (Sept. 23, 
2008).  

(ii). Gunshot Wound, Abdomen, with Resection of Bowel.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.

Resection of the small intestine that is symptomatic, with 
diarrhea, anemia, and inability to gain weight is 20 percent 
disabling.  Resection of the small intestine with definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss, is 40 percent 
disabling.  If there is marked interference with absorption 
and nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss, a 60 percent rating is assigned. If 
residual adhesions constitute the predominant disability, the 
disability is to be rated under Diagnostic Code 7301.  38 
C.F.R. § 4.114.

Diagnostic Code 7329 provides ratings for resection of the 
large intestine.  Resection of the large intestine with 
slight symptoms is rated 10 percent disabling.  Resection of 
the large intestine with moderate symptoms is rated 20 
percent disabling.  Resection of the large intestine with 
severe symptoms, objectively supported by examination 
findings, is rated 40 percent disabling.  A Note to 
Diagnostic Code 7329 provides that, where residual adhesions 
constitute the predominant disability, the disability is to 
be rated under Diagnostic Code 7301.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

(iii).  Muscle group injuries.  

Muscle injuries are evaluated under the appropriate 
diagnostic code corresponding to the muscle group affected 
under 38 C.F.R. § 4.73, with reference to terminology defined 
in 38 C.F.R. § 4.56.

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

In this case, the Board finds that due to the Veteran's 
service-connected residuals of a gunshot wound to the 
abdomen, the Veteran has abdominal muscle damage (Muscle 
Group XIX). In this regard, Diagnostic Code 5319 applies to 
residuals of injury to muscle group XIX, namely the muscles 
of the abdominal wall. The function of these muscles is 
support and compression of the abdominal wall and thorax, 
flexion and lateral motions of the spine, and synergists in 
strong downward movements of the arm. Under Diagnostic Code 
5319, a 10 percent evaluation is assigned for a moderate 
disability, and a 20 percent disability evaluation is 
warranted for a moderately severe disability.  A severe 
disability warrants a 50 percent rating, the highest rating 
available under this diagnostic code.  38 C.F.R. § 4.73, 
Diagnostic Code 5319.

Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

c.  Analysis.  

(i).  Increased evaluation for the residuals of a gunshot 
wound of the abdomen, status post-operative colostomy and 
resection of the small and large intestines, currently rated 
as 10 percent disabling.

The Veteran sustained a gunshot wound of the abdomen during 
service.  The service and post-service medical evidence shows 
that treatment for residuals of this injury included two 
small bowel resections and one resection of the colon with a 
colostomy.  There was some liver involvement, but this was 
repaired without any apparent residuals.  The colostomy was 
closed many years ago.  In addition to muscle damage and 
scars (discussed below), current residuals include 
gastrointestinal symptoms, to include occasional diarrhea, 
constant gas per rectum, and a history of weight loss.  The 
Veteran also complains of some digestive problems and what he 
describes as a "nervous stomach".  There is clearly a 
history of weight loss and some nutritional problems are 
still apparent, albeit not substantial in nature.  See, e.g., 
addendum to February 2004 VA examination.  As such, the Board 
finds that the gastrointestinal residuals at issue more 
nearly approximate moderate versus mild in degree, which 
supports an increased rating to 20 percent under Diagnostic 
Code 7329.  See also 38 C.F.R. § 4.7.  The preponderance of 
the evidence is against severe gastrointestinal disability 
due to a gunshot wound.  Thus, a 40 percent rating under this 
diagnostic code is not warranted.  With respect to the 
history of small intestine resections, the Board finds that 
the preponderance of the evidence is against definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss, due to resection of 
the small intestine.  (Emphasis added).  Thus a rating in 
excess of 20 percent is not warranted under 38 C.F.R. 
§ 4.114, Diagnostic Code 7328.  

The Board notes that the Veteran's current disorders are 
manifested by gastrointestinal difficulties and not residual 
adhesion.  As such, the Board finds that the disorder is best 
rated under Diagnostic Code 7328 or 7829, for resections of 
the bowel, rather than Diagnostic Code 7301, for adhesions of 
peritoneum.  The Board notes that, to qualify for a 20 
percent rating under Diagnostic Code 7329, the Veteran's 
resection of the large intestine must be manifested by 
moderate symptoms.  In this instance, the evidence indicates 
that the Veteran experiences some gas, a "nervous stomach," 
and monthly bouts of diarrhea.  Although the Veteran has to 
eat multiple small meals throughout the day, he does not have 
any substantive nutritional disorders.  With respect to 
weight loss, the medical evidence shows a remote history of 
weight loss, but it is apparent that the Veteran's weight has 
been relatively stable in recent years (during the period of 
time at issue) and the preponderance of the evidence is 
against any objective findings of impairment of health (e.g., 
anemia) secondary to a gunshot wound of the abdomen supported 
by objective findings.  Considering the evidence before the 
Board finds that the evidence shows moderate, but no more 
than moderate gastrointestinal symptomatology, which supports 
an increased rating to 20 percent under Diagnostic Code 7329.  
It is pertinent to note that, with respect to Code 7328, 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

The Board notes that the record does not contain a 
contemporaneous record noting treatment for a small bowel 
obstruction in November 2005, as noted by the examiner in the 
November 2006 VA examination report.  However, the examiner 
indicated reviewing the file and finding no indication that 
the blockage was related to the residuals of the gunshot 
wound to the abdomen.  The Board finds that the examiner's 
report of the contents of the missing November 2005 treatment 
record to be credible evidence in this matter.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (allowing a statement 
regarding medical evidence not in the file to be considered 
competent evidence if the transmitting individual was himself 
a physician).  The examiner stated that he could not rule out 
the possibility that the blockage was causally related to the 
Veteran's gunshot wounds.  However, as such a statement is 
clearly not consistent with an opinion indicating that it was 
at least as likely as not that the Veteran experienced 
blockage of the bowel due to a service-connected gunshot 
wound, the Board finds that the preponderance of the evidence 
weighs against the claim for an increased rating on this 
basis.  38 U.S.C.A. § 5107(b).

Accordingly, the evidence supports an increased rating to 20 
percent for residuals of a gunshot wound to the abdomen 
(other than muscle damage and scars, which are addressed 
below).  

(ii)  Muscle Group XIX Injury.

The Veteran's gunshot wound of the abdomen was deeply 
penetrating.  In addition to the small and large intestine in 
injuries, the wound involved the liver and necessitated a 
prolonged hospitalization.  In addition to the bowel 
resections, surgical treatment included exploration of the 
retroperitoneum and repair of the liver injury.  Given the 
nature of the injury, the immediate complications, and the 
continued residual functional impairment, to include problems 
bending because of retained abdominal sutures, the Board 
finds that there was moderately severe injury to the 
abdominal muscle, Muscle Group XIX, which supports an 
increased rating to 30 percent under 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  See also 38 C.F.R. § 4.56.

Clinicians who have examined the Veteran have not noted any 
evidence of debridement, prolonged infection, sloughing of 
soft parts, or intermuscular scarring, all criteria 
indicating a moderately severe disability.  However, there is 
evidence of a prolonged hospitalization for the multiple 
gunshot wound and given the deep, penetrating nature of the 
abdominal missile and the internal organ damage it caused, 
the Board is not prepared to find no debridement, no 
prolonged infection, and no intermuscular scarring.. It is 
true that subsequent treatment records do not contain 
notations indicating cardinal signs and symptoms of a 
moderately severe abdominal muscle disability.  Nevertheless, 
the track of the missile through such muscle is evident and 
there are findings that suggest a loss of firm resistance of 
muscle.  Considering the record of evidence, the Board 
concludes that the evidence supports a finding of moderately 
severe injury to Muscle Group XIX.  As such, an increased 
rating to 30 percent is warranted.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5319.  

As to whether a rating in excess of 30 percent is warranted, 
the Board finds no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of a scar to pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where the bone 
is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the tract of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Under these circumstances, the 
overwhelming preponderance of the evidence is against a 
finding of severe injury or damage to Muscle Group XIX.  
Accordingly, a rating in excess of 20 percent for the 
Veteran's abdominal muscle injury is not warranted.  
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319.  

(iii)  Laparotomy Scar

The Board finds that a separate 10 percent rating, but no 
greater than 10 percent, is warranted for the Veteran's 
surgical (laparotomy) abdominal scar.  Of note, in the most 
recent November 2006 VA medical examination, the examiner 
noted that the distal 5 cm of the scar was mildly tender, 
possibly due to surgical staples.  The Board notes that this 
long scar is partially adherent.  As such, the Board finds 
that the Veteran is entitled to a 10 percent rating for a 
tender scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   The Board 
notes that the criteria for Diagnostic Code 7804 have 
remained fairly consistent throughout each pertinent revision 
of the code.  The Veteran is not entitled to a higher rating 
because, under the potentially applicable version of the 
diagnostic criteria, a 10 percent rating is the maximum 
allowed for a single tender scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001, 2008).

The Board finds that the medical evidence indicates that the 
Veteran's other abdominal scars (from a gunshot wound and 
colostomy) are asymptomatic.  Accordingly, no additional 
separate compensable rating for an abdominal scar is 
warranted. 

(iv).  Entitlement to an increased (compensable) evaluation 
for the residuals of gunshot wounds of the left arm, right 
chest, left flank, and left iliac crest.

The Board finds that the preponderance of evidence is against 
a compensable rating for the gunshot wound scars of the left 
arm, right chest, and left iliac crest; and that the record 
supports a 20 percent rating for a gunshot wound to the left 
flank.  All of the Veteran's scars have been noted to be 
superficial, but the left flank was deeply penetrating, which 
is not consistent with a superficial injury.  There was an 
apparent through and through injury to the left arm, but it 
is evident from the medical evidence that the missile went 
through soft tissue of the arm and not muscle.  There is no 
indication that the entrance or exit scar is symptomatic.  
See, e.g., report of February 2004 VA examination indicating 
no muscle involvement or any residuals impairment.

As noted previously, the criteria for rating scars has 
changed since the filing of this appeal.  The Board finds 
that the Veteran's scars do not qualify for a compensable 
rating under the rating criteria effective prior to August 
30, 2002.  First, in the treatment records, the examiners did 
not indicate that the scars were poorly nourished with 
repeated ulceration, as required for a 10 percent rating 
under Diagnostic Code 7803.  Clinicians have not found the 
scars to be tender and painful on objective demonstration, as 
required under Diagnostic Code 7804.  Finally, the scars did 
not create a limitation of function of their various 
locations of the Veteran's body, the requirement under 
Diagnostic Code 7805.  As such, the Board finds that at no 
time since the filing of the claim has the left arm, right 
chest or left iliac crest scars warranted a compensable 
rating under the criteria effective prior to August 30, 2002.  
38 C.F.R. § 4.118 (2001).  The left flank scar is discussed 
below. 

The Board also finds that the Veteran's left arm, right chest 
or left iliac crest scars do not qualify for a 10 percent 
rating at any time after August 30, 2002, under the criteria 
made effective on that date.  For example, the scars have not 
been shown to be either deep or causing limited motion, the 
criteria required for a 10 percent rating under the revised 
Diagnostic Code 7801.  Likewise, the scars at issue, singly 
or collectively, do not cover an area or areas of 144 square 
inches (929 sq. cm.) or greater, as required for a 10 percent 
rating under Diagnostic Code 7802.  No examiner indicated 
that any of the scars were unstable, creating frequent loss 
of covering of skin over the scar, as required for a 10 
percent rating under Diagnostic Code 7803.  None of the scars 
at issue (other that the left flank) has been shown to be 
painful upon examination, the requirement for a 10 percent 
rating under Diagnostic Code 7804.  Finally, these scars are 
not found to create any limitation of function of an affected 
body part, the requirement for rating under Diagnostic Code 
7805.  38 C.F.R. § 4.118 (2008). 

As noted previously, since the filing of the Veteran's claim, 
the criteria for evaluating skin disabilities have been 
revised again but such criteria are only effective for claims 
filed on or after October 23, 1998.  See 73 Fed. Reg. 54708 
(September 23, 2008).  

Acordingly, a compensable rating is not warranted for the 
Veteran's service-connected gunshot wound scars of the left 
arm, right chest, or left iliac crest.  The Board considered 
the benefit-of-the-doubt rule, but since the preponderance of 
the evidence is against this aspect of the appeal, this 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Ortiz, supra. 

As to the Veteran left flank scar, the original wound was 
described as deeply penetrating and the Veteran has 
complained of discomfort in this region.  Under these 
circumstances, the Board finds that the injury is consistent 
with moderate injury to Muscle Group XX.  Under Diagnostic 
Code 5320, a 20 percent rating is warranted for such an 
injury.  There is no medical evidence that indicates more 
than moderate injury to the back muscles.  

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that any of his separately rated residuals of 
multiple gunshot wounds have caused frequent hospitalizations 
or marked interference with his current employment.  In the 
absence of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for residuals of gunshot wounds, muscle group injuries, and 
scars, pursuant to 38 C.F.R. § 3.321(b)(1), are not 
satisfied.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation to 20 percent for the 
residuals of a gunshot wound of the abdomen (other than 
muscle injury and scars), status post-operative colostomy, 
resection of the large, and small intestines, but no more 
than 20 percent, is granted.

Entitlement to an increased evaluation to 30 percent for 
residuals of injury to Muscle Group XIX, but no more than 30 
percent, is granted.

A separate 10 percent rating, but no greater than 10 percent, 
for laporatomy (surgical abdominal) scar is granted.

Entitlement to an increased (compensable) evaluation for 
residual gunshot wound of scars of the left arm, right chest, 
or left iliac crest is denied.

Entitlement to a 20 percent rating for residuals of a gunshot 
wound of the left flank, but no more than 20 percent, is 
granted.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


